  8:13-cr-00220-RGK-SMB Doc # 318 Filed: 10/20/20 Page 1 of 2 - Page ID # 835



                           IN THE UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,

                         Plaintiff,                                         8:13CR220

         vs.
                                                               ORDER ON APPEARANCE FOR
DONALD F. NORDEN,                                            SUPERVISED RELEASE VIOLATION

                         Defendant.


        The defendant appeared before the Court on October 20, 2020 for a preliminary hearing and
detention hearing regarding Petition for Offender Under Supervision [303].              Joshua Barber
represented the defendant.      Kimberly Bunjer represented the government.        The defendant was
advised of the alleged violation(s) of supervised release, right to retain or appointment of counsel, and
any right to a preliminary hearing in accordance with Federal Rule of Criminal Procedure 32.1(a)(3) at
his previous hearing on October 15, 2020.
        The defendant freely, knowingly, intelligently, and voluntarily waived the right to a preliminary
hearing. Fed. R. Crim. P. 32.1(b)(1)(A). The Court finds probable cause as alleged in the petition to
believe the defendant violated the terms of supervised release and the defendant should be held to
answer for a final dispositional hearing. Fed. R. Crim. P. 32.1(b)(1)(C). The defendant shall appear
personally for a final dispositional hearing before Senior U.S. District Judge Richard G. Kopf in
Courtroom No. 1, Denney Federal Building, 100 Centennial Mall North, Lincoln, Nebraska, at 10:00
a.m. on November 20, 2020.
        The government moved for detention based upon risk of flight and danger. The defendant
requested a detention hearing which was held. The court finds that the defendant failed to meet his
burden to establish by clear and convincing evidence pose a danger to any other person or to the
community. Fed. R. Crim. P. 32.1(a)(6); 18 U.S.C. § 3143(a)(1). The government’s motion for
detention is granted as to danger and the defendant shall be detained until further order of the Court.
        The defendant shall be committed to the custody of the Attorney General or designated
representative for confinement in a correctional facility and shall be afforded a reasonable opportunity
for private consultation with defense counsel. Upon order of a United States court or upon request of
an attorney for the government, the person in charge of the corrections facility shall deliver the
defendant to the United States Marshal for an appearance in connection with a court proceeding.


        IT IS SO ORDERED.
8:13-cr-00220-RGK-SMB Doc # 318 Filed: 10/20/20 Page 2 of 2 - Page ID # 836




    Dated this 20th day of October, 2020.

                                                BY THE COURT:

                                                s/ Susan M. Bazis
                                                United States Magistrate Judge




                                            2
